Citation Nr: 1426896	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The appellant served on active duty from January 1985 to November 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the character of the appellant's discharge from service was a bar to VA compensation benefits. 

The appellant testified at a hearing before the undersigned in September 2012.  A transcript is of record. 


FINDINGS OF FACT

1.  The appellant served on active duty from January 1985 to November 1986, but received a discharge under "other than honorable conditions" by reason of misconduct due to the commission of a serious offense, namely being absent without leave for a period of 30 days. 

2. The appellant's discharge was not under any conditions constituting a bar to VA benefits, and was not due to any of the offenses a discharge for which would be considered issued under dishonorable conditions. 


CONCLUSION OF LAW

The character of the appellant's active service from January 1985 to November 1986 is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.102 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's DD 214 reflects that he was discharged under "other than honorable conditions" by reason of misconduct due to the commission of a serious offense.  His discharge has not since been upgraded.  The appellant contends that the present characterization of his service should nevertheless not be a bar to VA compensation and pension benefits.  The Board agrees, as explained below. 

In order to qualify for VA compensation or pension benefits, a claimant must first establish "veteran" status, as defined under VA law.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  In this regard, a "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  However, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (holding that section 3.12 does not limit "dishonorable conditions" to only those cases where a dishonorable discharge was issued).  Specifically, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

The appellant was not discharged due to any of the above offenses.  The service personnel records show that he was absent without leave (AWOL) for a period of 30 days from the latter part of May 1986 to the latter part of June 1986, which resulted in his missing the deployment of the ship to which he was assigned.  As a consequence, he was sentenced by summary court-martial to confinement and hard labor for 30 days, forfeiture of a monthly payment in the amount of $426, and a reduction in rank.  The sentence was carried out in October 1986, and he was discharged the following month.  

Although the appellant's unauthorized absence was cited in the DD 214 as the official reason for his discharge, the record shows that his discharge had also been recommended by a medical professional due to psychological and adjustment difficulties.  Specifically, shortly after returning from his unauthorized absence, the appellant was hospitalized for a period of eight days from late June to early July 1986 because he made a suicide gesture.  The report of hospitalization reflects that he had thought of suicide intermittently during the last several years, and indicated that he was "unable to cope with his environment and the Navy in general."  The appellant also reported an earlier hospitalization at a naval hospital for about two weeks due to an "inability to cope with his environment and suicidal thinking."  Documentation of this hospitalization is not of record.  The psychologist noted that the appellant was unable and unwilling to continue in the military because it was causing his present anxiety and discomfort, according to the appellant.  The hospital report concludes that due to "chronic behavioral disciplinary problems" and "inability to cope with stress," both of which were attributed to manifestations of a personality disorder, it was strongly recommended that the appellant be separated from the military for the convenience of the government, as he was "psychologically not fit for duty."  The diagnoses were adjustment disorder, chronic alcohol abuse, and a mixed personality disorder.  Thus, the appellant's discharge appears largely due to these clinical findings and the psychologist's recommendation, although the unauthorized absence was no doubt a major factor in the determination. 

Apart from the appellant's period of AWOL, the service personnel records show that in May 1985, a few months after entry into service, his performance was found to be deficient due to difficulty in adjusting to the military environment, lack of attention, and an "inability to concentrate."  While the above hospitalization report alludes to "chronic behavioral disciplinary problems," the May 1985 performance report constitutes the only other documentation evidencing such issues.

Post-service treatment records also indicate that the appellant's period of AWOL was due to psychological adjustment issues.  Specifically, a February 2005 private psychological assessment, dated several years prior to the claims giving rise to the issue on appeal, reflects that the appellant reported that his discharge was due to distress over being around other people on the ship.  A January 2011 letter from J. Harrison, Ph.D., the clinical psychologist who conducted the assessment, states that the appellant had social phobia and a schizoid personality disorder, and that his adjustment difficulties in service were due to these diagnoses. 

The above evidence shows that while the appellant may have had a pattern of disciplinary problems and difficulty adjusting to the military, he committed only one offense-the 30-day period of AWOL-and was not otherwise cited for misconduct.  The Board finds that willful and persistent misconduct is not established.  In this regard, willful misconduct for the purpose of determining the character of discharge is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent misconduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id. 

There is no question that the appellant's period of AWOL was willful misconduct as defined in § 3.1(n), and not a minor offense.  See Struck v. Brown, 9 Vet. App. 145, 153 (1996) (finding that an unauthorized absence "is the type of offense 'that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense'") (citing Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (quoting Cropper, 6 Vet. App. at 452-53)).  However, the Board finds that the unauthorized absence did not by itself constitute both willful and persistent misconduct given that it represented only about 6 percent of the appellant's period of service, and less than 5 percent when the remainder of his five months of service following the AWOL period is taken into account.  This percentage stands in stark contrast to periods of AWOL constituting 20 or 30 percent of a given period of service, which have been found to amount to willful and persistent misconduct.  See Struck, 9 Vet. App. at 153. 

Thus, the appellant's period of AWOL did not in itself constitute willful and persistent misconduct, and the appellant did not commit any other offenses during service.  Mere problems with discipline or performance do not rise to the level of willful and persistent misconduct as defined in § 3.1(n).  None of the other offenses listed in § 3.12(d) apply to the facts in this case, and the appellant was not discharged under any of the conditions listed in § 3.12(c). 

Accordingly, the character of the appellant's discharge is not a bar to VA benefits.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12. 


ORDER

The character of the appellant's active service from January 1985 to November 1986 is not a bar to VA benefits; the appeal is granted.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


